     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FEDERAL DEPOSIT INSURANCE CORPORATION
 AS RECEIVER FOR CITIZENS NATIONAL BANK                         No. 12 Civ. 4000 (LTS)(KNF)
 and RECEIVER FOR STRATEGIC CAPITAL BANK,

                    Plaintiff,

        v.

 BEAR STEARNS ASSET BACKED SECURITIES I
 LLC; THE BEAR STEARNS COMPANIES LLC.;
 J.P. MORGAN SECURITIES LLC.; CITICORP
 MORTGAGE SECURITIES, INC.;
 CITIMORTGAGE, INC.; CITIGROUP GLOBAL
 MARKETS INC.; CREDIT SUISSE FIRST
 BOSTON MORTGAGE SECURITIES CORP.;
 CREDIT SUISSE MANAGEMENT LLC; CREDIT
 SUISSE SECURITIES (USA) LLC; MERRILL
 LYNCH MORTGAGE INVESTORS, INC.;
 MERRILL LYNCH MORTGAGE CAPITAL INC.;
 MERRILL LYNCH, PIERCE, FENNER & SMITH
 INC.; ALLY SECURITIES, LLC; DEUTSCHE
 BANK SECURITIES INC.; HSBC SECURITIES
 (USA) INC.; RBS SECURITIES INC.; and UBS
 SECURITIES LLC,

                    Defendants.



         AMENDED STIPULATION AND PROTECTIVE ORDER

               In the interest of efficiency and judicial economy, particularly in the interest of

avoiding ancillary litigation over discovery issues relating to confidential material or the

inadvertent production of privileged material, Plaintiff the Federal Deposit Insurance

Corporation as Receiver for Citizens National Bank and as Receiver for Strategic Capital Bank

(the “FDIC-R”) and Defendants Credit Suisse First Boston Mortgage Securities Corp., Credit

Suisse Management LLC, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc.,
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 2 of 34




HSBC Securities (USA) Inc., NatWest Markets Securities Inc. (f/k/a RBS Securities Inc.), and

UBS Securities LLC (collectively, “Defendants” and together with the FDIC-R, the “Parties” and

each is a “party”), hereby stipulate and agree to this Order and the procedures set forth herein for

designating and protecting confidential and highly confidential material and for addressing the

inadvertent production of Privileged Material, as defined. The Parties respectfully request that

the Court enter an Order approving the same.


                                      CONFIDENTIALITY

       1.      This Order shall apply to and govern all material that a disclosing party designates

as confidential or highly confidential during discovery in the above-captioned action. This

includes deposition testimony, documents produced in response to requests for production of

documents, answers to interrogatories, responses to requests for admissions, subpoenas and all

other discovery in any form. This also includes testimony or other communications that might

reveal confidential or highly confidential discovery material. However, this Order shall not be

construed to cause any counsel to produce, return, and/or destroy their own attorney work

product, the work product of their co-counsel, or the work product of any experts, consultants, or

other advisors employed or retained by the Parties or their respective counsel created in

anticipation of or in connection with the above-captioned action.

       2.      When used in this Order, the phrase “disclosing party” shall refer to the Parties,

and each of them, to the above-captioned action or to non-parties who give testimony or produce

documents or other material subject to this Order, and the phrase “receiving party” shall refer to

the Parties, and each of them, or to non-parties who receive any such documents or other

material subject to this Order.

       3.      When used in this Order, the word “document” encompasses, but is not limited to,


                                                 2
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 3 of 34




any type of document or testimony, including all documents or things described in Federal Rule

of Civil Procedure 34, Local Civil Rule 26.3 and Federal Rule of Evidence 1001.

       4.      When used in this Order, the word “Banks” shall refer to Citizens National Bank

and Strategic Capital Bank.

       5.      As used in this Order, “discovery material” refers to all items or information,

regardless of the medium or manner generated, stored, or maintained, including, among other

things, documents, testimony, interrogatory responses, transcripts, depositions and deposition

exhibits, responses to requests to admit, recorded or graphic matter, electronically stored

information, tangible things, and/or other information produced, given, exchanged by, or

obtained from any party or non-party during discovery in this action.

       6.      This Order designates as “confidential” any discovery material that is designated

as such by a disclosing party because the material contains any of the following: confidential,

sensitive, or nonpublic financial information or statements; confidential trade secrets; proprietary

business information, including business plans or records of internal deliberations or decision-

making; policies and procedures not generally published, including those concerning business

operations, employee benefits and risk management procedures; surveys concerning customers,

competitors and employees; or individual personal information that is protected from disclosure

under state or federal law, including identifying personal information and personal financial

information, about any party, any employee of any party, or any non-party (including, but not

limited to, name, Social Security numbers, home telephone numbers and addresses, tax returns,

and medical, investment, credit and banking information). It is possible that disclosure of this

confidential discovery material may cause harm to the disclosing party and their employees, as

well as to non-parties.



                                                 3
      Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 4 of 34




        7.      A disclosing party may designate as confidential any material that is not known to

the general public, including, but not limited to, the following:

                (a)      Regulatory Information: material related in any way to the regulation or

                         supervision of the Banks, in whatever form, whether preliminary or final,

                         including reports of examination or inspection, regulatory correspondence,

                         reports, orders, memoranda, or agreements by, from or with the FDIC, the

                         Office of the Comptroller of the Currency (“OCC”),1 Board of Governors

                         of the Federal Reserve System, the Office of Financial and Insurance

                         Regulation (“OFIR”), or any other federal or state regulatory authority,

                         and any documents containing confidential information obtained from any

                         documents or records related to the supervision or regulation of the Banks.

                         The FDIC notes that the release of any such regulatory documents may

                         require prior approval from other government agencies, including the

                         Federal Deposit Insurance Corporation in its corporate capacity. To the

                         extent the FDIC possesses regulatory material of another regulatory

                         authority that is responsive to a discovery request propounded by any

                         party and that the FDIC believes may not be lawfully produced without

                         prior approval of the regulatory authority or entry of a court order, the

                         FDIC shall promptly seek the other regulatory authority’s consent to

                         produce the regulatory material and shall promptly notify all parties

                         whether the regulatory authority does or does not consent. Should any


1
 With respect to the OCC, this information includes reports of examination, reports of inspection, reports
of visitation, cease and desist orders, enforcement and other orders, supervisory letters, and correspondence
with the OCC concerning regulatory or supervisory matters. Any such material designated as confidential
or highly confidential is referred to herein as OCC Confidential Information.

                                                     4
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 5 of 34




             party seek a court order compelling disclosure of the regulatory material,

             the relevant regulatory authority shall be afforded a reasonable

             opportunity to oppose entry of an order. Confidential material also

             includes documents that are exempt from disclosure as provided in the

             Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), the regulations

             governing the disclosure of information, 12 C.F.R. Parts 261 and 309, the

             laws of the State of New York, or any other applicable federal or state

             laws.

       (b)   Information Protected By Law: any information that a disclosing party is

             obligated by law to keep confidential, including but not limited to, non-

             public personal information such as Social Security numbers, home

             telephone numbers and addresses, tax returns, medical information, credit

             information, banking information, documents or data that constitute

             “consumer reports,” as that term is defined in the Fair Credit Reporting

             Act, 15 U.S.C. § 1681a, and other sensitive personally identifiable

             information, other information for which applicable federal or state law

             requires confidential treatment, and/or “Nonparty Borrower Information,”

             which for purposes of this Order shall mean any information that

             constitutes “nonpublic personal information” within the meaning of

             Section 509(4) of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6809 and its

             implementing regulations, including, but not limited to, any portion of a

             mortgage loan file or other document that includes financial or credit

             information for any person (including any credit history, report, or score



                                       5
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 6 of 34




             obtained on any such person to determine the individual’s eligibility for

             credit) together with personally identifiable information with respect to

             such person, including, but not limited to, name, address, Social Security

             number, loan number, telephone number, or place or position of work.

       (c)   Bank Information: material related to the Banks, or any other bank,

             including but not limited to: chargebacks, merchant processing, bank

             account information, customer bank records, signature cards, bank

             statements, general ledger entries, deposit or reserve information, trading

             statements and records, loans and lending transactions, loan applications,

             financial statements and credit reports, business and personal state and

             federal income tax forms, correspondence, and loan documentation

             relating to any extension of credit or loan to any borrower.

       (d)   Receivership Information: material related to the receivership of the

             Banks, including any information on loss or estimates of such loss on the

             Banks’ assets that is not publicly available. Notwithstanding any other

             provision of this Order, no confidential material shall be disclosed to any

             person or entity known to have any current or prospective interest in such

             assets, whether or not that person or entity would otherwise be allowed

             access to material under the terms of this Order, except as the Court may

             hereafter allow upon a showing of good cause.

       (e)   Trade Secret/Proprietary Information: material that the producing party

             reasonably believes constitutes, reflects, or discloses trade secrets,

             proprietary data or commercially sensitive information.



                                        6
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 7 of 34




               (f)     Reproduced Discovery Material: material that is produced in the above-

                       captioned action pursuant to an agreement or order requiring reproduction

                       of discovery material from other litigations or proceedings where such

                       material was marked or designated confidential (or a similar designation)

                       in the litigation or proceeding in which such material was originally

                       produced.

       8.      This Order designates as “highly confidential” any discovery material that is

designated as such by a disclosing party because the discovery material contains sensitive,

proprietary, confidential, and/or personal information which a disclosing party in good faith

believes constitutes confidential discovery material but for which “confidential” status may not

provide sufficient protection.

       9.      Nothing in paragraphs 7 or 8, or any other provision of this Order, shall constitute

a waiver by Defendants, FDIC, FDIC-R, FDIC-C or FDIC in any other capacity, of any

privilege, doctrine or other objection to production of any Regulatory Information, Information

Protected by Law, Bank Information, Receivership Information, Trade Secret/Propriety

Information, Reproduced Discovery Material or any other information.

       10.     A disclosing party shall designate material as confidential or highly confidential

only to the extent that it reasonably and in good faith believes that such material is in fact

confidential or highly confidential.

       11.     Any party or nonparty receiving any non-public material from a disclosing party,

regardless of whether such material is designated as confidential or highly confidential, shall use

that material solely for the purpose of conducting or participating in the above-captioned action




                                                  7
      Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 8 of 34




and not for any other purpose whatsoever.2

        12.     Except as provided by the express terms of this Order, or as required by law, all

persons subject to this Order shall refrain from disclosing in any manner any information set

forth in any confidential or highly confidential material. However, the transmission of

confidential or highly confidential material between the FDIC-R and the FDIC acting in any

other capacity shall not constitute a violation of this paragraph or of any other provision of this

Order, provided that the transmission or use is for a purpose authorized by paragraph 14 below.

Any confidential material transmitted among various capacities of the FDIC shall remain subject

to this Order and its prohibition on disclosure.

        13.     Nothing in this Order shall apply to documents or any portion thereof obtained by

any receiving party on a non-confidential basis from a non-party, provided that if such document

duplicates, in whole or in part, documents produced to the receiving party and designated as

confidential or highly confidential material, and such document was obtained directly or

indirectly by the non-party as a result of discovery from the disclosing party or a party affiliated

with the disclosing party in any litigation or proceeding involving any party or person affiliated

with any party, such documents, or the duplicative portion thereof, shall be treated by the

receiving party as confidential or highly confidential material. Nothing in this paragraph shall be

deemed to relieve any non-party from complying with its obligations under any agreement or

court order that is otherwise applicable to that non-party.

        14.     Confidential and highly confidential material shall be subject to the following

restrictions:



2
 Any party or other person who wishes to use OCC Confidential Information in any other action shall make
a separate application to the Office of the Comptroller of the Currency pursuant to 12 C.F.R. Part 4, Subpart
C.

                                                     8
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 9 of 34




              (a)     Except as required by law, confidential or highly confidential material

                      shall be used solely for the purpose of preparing for, and conducting, the

                      prosecution or defense of the above-captioned action, including any

                      appeals thereof, and shall not be used by the parties or any other person

                      for any commercial, business, competitive, or other purpose. Absent

                      consent from a disclosing party, which shall be given solely in that

                      disclosing party’s discretion, no confidential or highly confidential

                      material produced by such disclosing party may be used in connection

                      with any other litigation, matter, or proceeding.

              (b)     Except as required by law, confidential or highly confidential material

                      shall not be given, shown, made available, or communicated in any way to

                      anyone except those persons specified in paragraph 15 below to whom it is

                      reasonably necessary that such confidential or highly confidential material

                      be given or shown for the purposes permitted under subparagraph (a)

                      above, and shall not be disclosed by them.

       15.    In the absence of written permission from the disclosing party or an order of the

Court, confidential material may only be disclosed, or communicated in any way, to the

following persons:

              (a)     Officers or employees of either party who are necessary to aid counsel in

                      the prosecution or defense of this action.

              (b)     The attorneys working on the above-captioned action on behalf of a party,

                      including attorneys consulting with or advising a party to the above-

                      captioned action, in-house attorneys, paralegals, and staff, stenographic



                                                9
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 10 of 34




             and clerical employees and contractors working under the direct

             supervision of such attorneys and necessary to assist with the above-

             captioned action.

       (c)   Persons specially retained by any of the attorneys or parties to this action

             to assist in the preparation of this action, including but not limited to

             vendors, experts, and consultants, provided that such persons require

             access to the confidential or highly confidential material in order to

             perform the services for which they have been retained and provided that

             each such person signs a written agreement to be bound by this Order in

             the form of the annexed hereto as Exhibit A, and provided further that any

             part of a report created by such expert or consultant relying on or

             incorporating confidential or highly confidential material in whole or in

             part shall be designated as confidential or highly confidential by the party

             responsible for its creation; and provided further that the experts or

             consultants may not use confidential or highly confidential material to

             their competitive advantage or for any purpose that does not relate to the

             above-captioned action.

       (d)   Any fact witness or potential fact witness, including current and/or former

             employees or agents of a party, and attorneys for such witnesses, to the

             extent reasonably believed by counsel for a party to be necessary in

             connection with their testimony or potential testimony in the above-

             captioned action or the preparation for such testimony; provided, however,

             that any such individual (i) shall not retain any documents designated as



                                       10
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 11 of 34




                       confidential or highly confidential and (ii) shall be informed, prior to

                       being shown materials designated as confidential or highly confidential

                       that he/she is being shown such materials solely for use in the above-

                       captioned action.

               (e)     Subpoena recipients only to the extent necessary to permit the subpoena

                       recipient to locate documents, data, or materials responsive to the

                       subpoena, provided, however, that the recipient (i) shall not retain any

                       documents marked as “CONFIDENTIAL” or “HIGHLY

                       CONFIDENTIAL” and (ii) shall be informed, prior to being shown

                       materials marked as “CONFIDENTIAL” or “HIGHLY

                       CONFIDENTIAL” that the recipient is being shown such material solely

                       for use in the above-captioned action.

               (f)     Any other person designated by agreement of the Parties and the

                       disclosing party, or by order of the Court.

               (g)     Court reporters to the extent necessary for them to record testimony at

                       deposition, trial, or court proceedings.

               (h)     The Court and its personnel.

               (i)     Arbitrators, mediators or discovery masters (and their support staff)

                       assisting in the above-captioned action, if any.

       16.     Highly confidential material may be disclosed, as described in paragraph 15,

except that highly confidential material shall not be disclosed, summarized, described,

characterized, or otherwise communicated to (i) any current or former director, officer, or

employee of the receiving party other than the receiving party’s counsel; or (ii) any current or



                                                 11
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 12 of 34




former director, officer, or employee of any other party to the above-captioned action other than

counsel for any Party to the action; or (iii) any current or former director, officer, or employee

of the Banks other than the Banks’ counsel; provided, however, that confidential or highly

confidential material may be disclosed, summarized, described, characterized, or otherwise

communicated to any current or former director, officer, or employee of a receiving party, a

party, Citizens National Bank, or Strategic Capital Bank, if a party or its respective counsel

believes in good faith that the current or former director, officer or employee authored, received

or previously saw the discovery material; and further provided that any discovery material from

the files of Citizens National Bank or Strategic Capital Bank may be disclosed, summarized,

described, characterized or otherwise communicated to any former director officer or employee

of the Banks.

       17.      This Court shall retain jurisdiction over this Order, including any proceedings

relating to performance under or compliance with the Order. Individuals or entities who receive

material designated confidential or highly confidential shall be subject to this Order and to the

jurisdiction of this Court concerning this Order.

       18.      The recipient of any material designated confidential or highly confidential that is

provided under this Order shall maintain such material in a secure and safe area and shall

exercise the same standard of due and proper care with respect to the storage, custody, use and/or

dissemination of such material as is exercised by the recipient with respect to its own

confidential or highly confidential material. For purposes of this Order, a secure website, or

other internet-based document depository with adequate security, shall be deemed a secure

location. Material designated confidential or highly confidential shall not be copied, reproduced,

summarized, extracted or abstracted, except to the extent that such copying, reproduction,



                                                 12
    Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 13 of 34




summaries, extraction or abstraction is reasonably necessary for the conduct of the above-

captioned action. All such copies, reproductions, summaries, extractions, and abstractions shall

be subject to the terms of this Order and labeled in the same manner as the designated material

on which they are based.

       19.     Disclosing parties shall designate confidential or highly confidential material as

follows:

               (a)    In the case of documents produced, interrogatory responses, responses to

                      requests to admit, and the information contained therein, designation shall

                      be made by marking or stamping each page as “CONFIDENTIAL” or

                      “HIGHLY CONFIDENTIAL” as appropriate, prior to its production or

                      disclosure to the receiving party. Electronically-stored information

                      designated as confidential shall be marked or stamped as

                      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” or using means

                      sufficient: to ensure that every page of such document, when printed,

                      contains the appropriate mark or stamp, where practicable.

                      Notwithstanding the foregoing, Excel documents or any other type of

                      electronically-stored information produced in native format (together,

                      “Natively-Produced ESI”) need not be produced using a means sufficient

                      to ensure that every page of such document, when printed, contains the

                      appropriate mark or stamp. Instead, the disclosing party shall use

                      reasonable means to designate as confidential such Natively-Produced ESI

                      including, where applicable and/or practicable, by (a) producing a TIFF

                      placeholder image corresponding to the Natively-Produced ESI that



                                                13
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 14 of 34




             includes the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” mark;

             (b) including “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the

             file name of the Natively-Produced ESI; and (c) including

             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the label of the

             media or in the transmittal email containing the Natively-Produced ESI.

       (b)   Any confidential or highly confidential material produced in a non-paper

             media (e.g., videotape, audiotape, computer disc) may be designated as

             such by labeling the outside of such non-paper media as

             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” In the event a

             receiving party generates any electronic copy, “hard copy,” transcription,

             or printout from any such designated non-paper media, such party must

             treat each copy, transcription, or printout as confidential or highly

             confidential pursuant to the terms of this Order in accordance with the

             designation of the produced copy.

       (c)   In the event that a disclosing party inadvertently fails to stamp or

             otherwise mark material as “CONFIDENTIAL” or “HIGHLY

             CONFIDENTIAL” at the time of its production, that disclosing party may

             stamp or otherwise mark the material as “CONFIDENTIAL” or

             “HIGHLY CONFIDENTIAL” at any reasonable time thereafter. Material

             not marked “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” prior to

             its disclosure to a receiving party may be subsequently marked as

             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in writing or, if on

             the record at a deposition, court hearing, or trial, orally. If the designation



                                       14
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 15 of 34




             of material as confidential or highly confidential is made orally, the party

             making the designation shall memorialize the designation in writing

             within five (5) business days. Upon making such subsequent designation,

             the disclosing party shall promptly provide a replacement copy of the

             material with the appropriate mark or stamp. To the extent such material

             may have been disclosed by the receiving party to anyone not authorized

             to receive material designated confidential or highly confidential, the

             receiving party shall make reasonable efforts to retrieve the material

             promptly and to avoid any further such disclosure. Delay in designating

             material as confidential or highly confidential shall not, in and of itself, be

             deemed to have effected a waiver of any of the protections of this Order.

             Any documents designated as confidential or highly confidential material

             prior to entry of this Order shall be treated the same in all respects as

             documents designated confidential or highly confidential material

             subsequent to the entry of this Order.

       (d)   Material designated confidential or highly confidential may be used in

             depositions. Designation of the portion of the deposition transcript

             (including exhibits) that contains confidential or highly confidential

             material shall be made by a statement to such effect on the record in the

             course of the deposition or, upon review of such transcript, by the

             disclosing party or counsel for the disclosing party whose confidential or

             highly confidential material was used at the deposition, which material

             shall be so designated within twenty-one (21) days after the transcript of



                                       15
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 16 of 34




             the deposition is made available. In the event that (i) confidential or

             highly confidential material produced by a non-party is used as an exhibit

             in a deposition and (ii) counsel for the non-party is not present at the

             deposition, the parties agree that the exhibit and any testimony concerning

             the exhibit shall be designated as confidential or highly confidential

             accordingly. During the twenty-one (21) days after the transcript of any

             deposition becomes available, the entire deposition transcript shall be

             treated as confidential or highly confidential to the extent that documents

             designated as confidential or highly confidential are marked as exhibits at

             the deposition or any testimony is designated confidential or highly

             confidential in the course of the deposition. The cover of each deposition

             transcript that contains confidential information shall bear the following

             legend: “THIS DEPOSITION TRANSCRIPT CONTAINS

             CONFIDENTIAL INFORMATION SUBJECT TO A PROTECTIVE

             ORDER.” The cover of each deposition transcript that contains highly

             confidential information shall bear the following legend: “THIS

             DEPOSITION TRANSCRIPT CONTAINS HIGHLY CONFIDENTIAL

             INFORMATION SUBJECT TO A PROTECTIVE ORDER.”

       (e)   For reports created by an expert or consultant relying on or incorporating

             confidential or highly confidential discovery material in whole or in part

             the party responsible for its creation shall include the confidentiality

             designation (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”) on

             the report.



                                       16
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 17 of 34




       (f)   For jury trial: Any party offering any OCC Confidential Information into

             evidence shall offer only those pages, or portions thereof, that are relevant

             and material to the issues to be decided in the action and shall block out

             any portion of any page that contains information not relevant or material.

             Furthermore, the name of any person or entity contained on any page of

             the OCC Confidential Information who is not a party to this action, or

             whose name is not otherwise relevant or material to the action, shall be

             blocked out prior to the admission of such page into evidence. Any

             disagreement regarding what portion of any page that should be blocked

             out in this manner shall be resolved by the Court in camera, and the Court

             shall decide its admissibility into evidence.




                                       17
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 18 of 34




 20.   Nonparty Borrower Information Designation:

       (a)   Any party (including non-parties) producing materials through discovery

             may designate loan files, servicing records, or related documents that it

             discloses during discovery in the action, including, but not limited to, the

             Nonparty Borrower Information contained therein, as confidential or

             highly confidential material, as appropriate, because the materials

             constitute, contain, reveal, or evidence “non-public personal information.”

       (b)   Any party (including non-parties) receiving non-public personal

             information consisting of, derived from, or related to loan files or

             servicing records produced in discovery, regardless of whether such

             material is designated with the appropriate designation, shall use that

             material solely for the purpose of conducting this litigation.

             Notwithstanding the foregoing, nothing in this Order shall require any

             receiving party to disregard or violate any order, direction, or regulatory

             requirement of any governmental authority.

       (c)   In order to expedite production of loan files and servicing records, a

             disclosing party may, at its sole option, produce materials without a

             detailed or any review, subject to the “clawback” procedures in this Order,

             as set forth in paragraphs 37-42, or as otherwise agreed to. In doing so,

             the disclosing party may designate the contents of loan files, servicing

             records, or related documents that by their nature contain Nonparty

             Borrower Information with the appropriate designation even if some of the

             documents in the collection may not, considered individually, qualify for



                                       18
Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 19 of 34




             such designation.

       (d)   The disclosing party shall designate Nonparty Borrower Information

             material as follows:

             i.       In the case of information in documentary form, the disclosing

             party shall designate the documents as confidential material in the manner

             described above in paragraph 19, except that bulk productions may be

             designated as set forth in Paragraph 20(d)(iii).

             ii.      Nonparty Borrower Information may be used in depositions. The

             Party using such information in a deposition should designate any portion

             of the deposition testimony discussing such information as

             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” pursuant to the

             procedure outlined in paragraph 19.

             iii.     Any Nonparty Borrower Information produced in a non-paper

             media (e.g., computer disks or drives) and/or bulk productions in native

             format or without Bates numbers may be designated confidential by

             affixing the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

             in a prominent place on the exterior of the container in which the

             information is stored and/or on the first page of a document and/or on the

             relevant page(s) of the document. In the event a receiving party generates

             any electronic copy, hard copy, transcription, or printout from any such

             designated non-paper media, that receiving party must treat each copy,

             transcription, or printout as confidential pursuant to the terms of this

             Order.



                                       19
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 20 of 34




       21.     A party may designate as confidential or highly confidential material produced by

the disclosing party without a designation of confidential or highly confidential provided that

such document or information contains the designating party’s own confidential or highly

confidential material. Such designations shall be accomplished by providing written notice to all

parties identifying (by Bates number, transcript line and page number, or other individually

identifiable information) the document, testimony, or other material being designated. Promptly

after providing such notice, the designating party shall provide re-labeled copies of the material

to each receiving party reflecting the new designation. The receiving party will replace the

originally designated material with the newly designated material and will destroy the originally

designated material.

       22.     Nothing in this Order shall be taken as indicating that any material is in fact

confidential or highly confidential or entitled to confidential or highly confidential treatment. No

party shall be obligated to challenge the propriety of a confidential or highly confidential

designation at the time made, and a failure to do so shall not preclude a subsequent challenge

thereto, nor shall a party that has designated materials as confidential or highly confidential

contend that any delay by another party in objecting to the designating party’s confidential or

highly confidential designation in any way (a) lends support to the designating party’s

confidential or highly confidential designation or (b) invalidates or diminishes in any way the

objecting party’s challenge of the confidential or highly confidential designation for any such

materials. In the event that any party disagrees at any stage of these proceedings with such

designation, counsel for such party shall notify counsel for the disclosing party in writing (the

“Notice”). The objecting party shall identify each particular document or other material bearing

a designation to which it objects and shall specify the reason(s) for the objection. Within seven



                                                 20
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 21 of 34




(7) calendar days of the receipt of the Notice, counsel for the parties (and any nonparty involved)

shall promptly schedule and hold a meet-and-confer to attempt to resolve the dispute on an

informal basis. If the dispute cannot be resolved, the objecting party may request from the Court

any relief that it deems appropriate (which shall have first been raised no later than during the

parties’ meet and confer). In the event of a dispute, the designating party shall have the burden

of establishing that the material in question is confidential or highly confidential. The material in

question shall retain its confidential or highly confidential status until the Court rules on any

such motion. The objecting party may request a telephonic hearing with respect to the

confidential or highly confidential status of material. Notwithstanding any other provision of

this Order, no party shall challenge in any way any confidentiality designation placed on

Reproduced Discovery Material if such designation was previously challenged and upheld in the

matter in which it was originally produced. With respect to Reproduced Discovery Material that

is subsequently designated confidential (or any similar designation) in the litigation or

proceedings in which such Reproduced Discovery Material was originally produced, the

disclosing party shall promptly notify any receiving party of such subsequent designation. In

such case, within fourteen (14) days of such subsequent designation, the Producing Person shall

provide the Receiving Person with corrected copies of such Reproduced Discovery Material,

bearing the subsequently designated confidentiality designation. If any person challenges any

confidentiality designation placed on Reproduced Discovery Material, the Parties should

cooperate to accommodate the terms of the protective order or confidentiality stipulation that

governed in the litigation or proceeding in which such Reproduced Discovery material was

originally produced, but the Court will ultimately apply this Order to Confidential or Highly

Confidential discovery material produced in this action.



                                                 21
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 22 of 34




       23.     Without written permission from the designating party or a court order secured

after appropriate notice to all interested persons, a party may not file in the public record in the

above-captioned action any material designated as confidential or highly confidential.

Documents containing material designated as confidential or highly confidential shall not be

filed with the Court unless the filing party reasonably believes it is necessary to do so for

purposes of trial, motions (including without limitation, motions for summary judgment) or other

court matters. Any party that seeks to file any material designated as confidential or highly

confidential must file a motion to seal, identifying (by Bates number) any material designated as

confidential or highly confidential that any party wishes to file under seal, and comply with the

provisions for filing materials under seal contained in any local rules. If the court denies the

motion to seal, the filing party may file the material identified in the motion in the public record.

The designation of material as confidential or highly confidential shall not constitute evidence as

to whether such material may properly be sealed. A party’s failure to contest a disclosing party’s

designation of material as confidential or highly confidential before the filing of a motion to seal

shall not be deemed an admission by the party who failed to contest the designation that such

material should be filed under seal.

       24.     While a motion to seal is pending and before the Court has ruled, neither party

shall make use in open court of any material that is subject to that motion to seal without the

consent of the designating party or the permission of the Court.

       25.     If a person or party shows confidential or highly confidential material to any

person other than in the manner authorized by this Order, they must promptly in writing, via

overnight delivery or email, and in no event later than three (3) business days from the discovery

of such disclosure bring all pertinent facts relating thereto to the attention of counsel for the



                                                  22
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 23 of 34




disclosing party and, without prejudice to any other rights and remedies of the Parties or non-

parties, make reasonable efforts to retrieve the material promptly and to prevent further

dissemination by it or by the person who was the recipient of such material.

       26.     If a party has cause to believe that a violation of this Order has occurred or is

about to occur, then that party may petition this or any other proper court for appropriate relief.

To the extent either party feels the protections of the Order are not adequate for particular

confidential or highly confidential material, that party may petition the Court for an appropriate

amendment to this Order.

       27.     In the event any receiving party having possession, custody or control of any

material designated as confidential or highly confidential receives a subpoena, order or other

request from a court, administrative or legislative body, or any other person or entity purporting

to have authority to require the production of any confidential or highly confidential material (a

“Third-Party Request”), the receiving party shall to the extent permissible by applicable law and

the rules and requirements of any relevant governmental authority:

               (a)     Promptly, and in any event within five business days of receipt of the

                       Third-Party Request, give written notice to counsel for the designating

                       party;

               (b)     furnish counsel for the designating party with a copy of the subpoena,

                       request for production of documents, or other process or order; and

               (c)     cooperate reasonably with respect to all reasonable and legitimate

                       procedures sought to be pursued by the designating party.

         28.             The designating party asserting the confidential or highly confidential

  treatment shall have the burden of defending against such subpoena, process or order. The



                                                 23
   Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 24 of 34




party receiving the subpoena, request for production of documents, or other process or order

shall be entitled to comply with it except to the extent that the designating party is successful in

obtaining an order modifying or quashing the subpoena, request for production of documents,

or other process or order, provided, however, that the party receiving the subpoena, request for

production of documents, or other process shall await the disposition of any motion to quash or

motion for a protective order timely filed by the disclosing party before producing any material

designated as confidential or highly confidential in response to the subpoena, request for

production of documents, or other process or order to the extent that doing so does not expose

such receiving party to sanctions, an order of contempt or the like; provided, however, that

nothing in this Order shall require any party to disregard or violate any order or direction of

any governmental authority.


     29.               At the conclusion of this action, all confidential and highly confidential

     material and copies thereof in the possession, custody or control of the parties shall be

     either returned to the producing party or destroyed. Each party shall certify to the Office

     of the Comptroller of the Currency that the OCC Confidential Information in its

     possession, custody or control has been destroyed. Furthermore, pursuant to 12 C.F.R.

     4.39(c), counsel for each party shall retrieve any records containing OCC Confidential

     Information that that party may have filed with the Court. Pleadings, transcripts, exhibits,

     notes, memoranda, correspondence, reports, summaries, and other work product, either

     electronic or in hard copy form, in the possession, custody, or control of the parties

     referring to, describing, or relating to confidential or highly confidential material, may be

     retained by counsel even if such material constitutes or contains confidential or highly

     confidential material. Such material retained by counsel shall continue to be subject to


                                               24
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 25 of 34




          the terms and conditions of this Order and shall be destroyed upon the expiration of the

          applicable statute of limitation for claims related to that counsel’s representation of the

          receiving party.

          30.    Except as specifically provided herein, the terms, conditions, and limitations of

this Order shall survive the termination of the above-captioned action.

          31.    This Order is without prejudice to the right of any party or nonparty to seek any

other or different confidentiality arrangement or relief from the Court, on notice to all

identifiable potentially affected disclosing parties.

          32.    This Order shall not be construed as waiving any right to assert a claim of

privilege, relevance, overbreadth, burdensomeness or other grounds for not producing the

material called for (whether designated as confidential or highly confidential or not) and access

to all material shall be only as provided by the discovery rules and other applicable law.

          33.    Neither the taking of nor the failure to take any action to enforce the provisions of

this Order, nor the failure to object to any such action or omission, shall constitute a waiver of

any substantive claim or defense in the trial of, or other proceedings in, the above-captioned

action.

          34.    The Parties may jointly seek to amend or modify the Order, subject to Court

approval. Any request for amendment or modification that would permit greater disclosure of

confidential or highly confidential material than permitted hereunder shall be with reasonable

notice to, and an opportunity to be heard by, any non-party that has produced confidential or

highly confidential material to the extent such request for amendment or modification will apply

to confidential or highly confidential material produced by non-parties.

          35.    Notwithstanding any provision contained herein, nothing in this Order shall



                                                   25
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 26 of 34




restrict in any way the right of a party to make use of its own discovery material in any way it

deems fit.

       36.     Nothing in this Order shall be deemed a waiver of any of the Parties’ rights to

oppose any discovery on any grounds or to object on any grounds to the admission in evidence

of any fact or information.

                               INADVERTENT PRODUCTION

       37.     The production of documents by Parties and by non-parties that produce

documents in the above-captioned action (each a “producing party”) shall, to the maximum

extent permitted by law, be governed by Federal Rule of Civil Procedure 26(b)(5)(B) and

Federal Rule of Evidence 502 regarding the inadvertent production of material protected by the

attorney-client privilege, the work product doctrine, the deliberative process privilege, the bank

examination privilege or any other privilege or protection from disclosure recognized under

applicable law (“Privileged Material”).

       38.     The procedure set forth below is intended to provide the producing party or any

other party purporting to hold a privilege with an efficient method for retrieving or “clawing

back” inadvertently produced Privileged Material, subject to any resolution of any dispute over

the privileged or protected status of the Privileged Material, and for foreclosing any arguments of

waiver, subject to the procedures outlined below for bringing disputed claims to the Court for

resolution. In order to allow for expeditious production of voluminous documents, a producing

party may, at its sole option, produce voluminous materials without detailed, or any, review to

determine whether a privilege or other immunity from discovery applies to some of the material,

and such expeditious production shall not be deemed a waiver — in this litigation or in any other

proceeding, including in Federal, State, arbitral, or foreign proceedings — of any applicable



                                                26
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 27 of 34




privilege, protection or prohibition from disclosure of any Privileged Material if the producing

party otherwise complies with the procedures outlined below for retrieving or “clawing back” the

Privileged Material.

       39.     If a producing party, or any other party purporting to hold a privilege, has a good

faith belief that Privileged Material has been inadvertently produced, and at any time notifies the

receiving party in writing that the producing party disclosed Privileged Material (an “Inadvertent

Disclosure Notice”), or any party or non-party receiving Privileged Material discovers such

disclosure (in which case the receiving party shall give the producing party prompt written

notice), then, consistent with Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of

Evidence 502, the inadvertent production of Privileged Material shall not be deemed a waiver —

in the above-captioned action or in any other proceeding, including in Federal, State, arbitral or

foreign proceedings — of the applicable privilege, protection, or prohibition from disclosure.

       40.     Upon receipt of any Inadvertent Disclosure Notice claiming that a document is or

includes Privileged Material, the parties (regardless of whether they agree with the claim of

privilege or work-product protection) shall promptly:

               (a)     use reasonable efforts to destroy or sequester all copies of the

                       inadvertently produced material in their possession, custody, or control

                       and notify the producing party, or any other party purporting to hold a

                       privilege, within 10 days, that they have done so; and

               (b)     take reasonable steps to retrieve and destroy or sequester the inadvertently

                       produced material from other persons, if any, to whom such material have

                       been provided consistent with Federal Rule of Civil Procedure




                                                 27
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 28 of 34




                       26(B)(5)(B), and notify the producing party, within 10 days, that they have

                       done so.

       41.     To the extent a receiving party disputes the claim of privilege or work-product

protection (the “disputing party”), the disputing party shall notify in writing the producing party,

or any other party purporting to hold a privilege, of its position within thirty (30) days of

receiving the Inadvertent Disclosure Notice (a “Dispute Notification”). A party may, upon

showing good cause, submit a Dispute Notification more than thirty (30) days after receiving an

Inadvertent Disclosure Notice. Within seven (7) days of receiving the Dispute Notification, the

producing party, or any other person or entity purporting to hold a privilege, shall either

withdraw its claim of privilege or confer with the disputing party in an effort to resolve their

disagreement. If no such resolution is reached, the disputing party may apply to the Court for a

ruling on the producing party’s claim of privilege. In arguing issues concerning protection for

material claimed to constitute Privileged Material, no party shall assert as a basis for the relief it

seeks (including if a receiving party seeks a ruling that the disclosed information was never

privileged) the fact or circumstance that such documents have already been inadvertently

produced in the above-captioned action or a related action, litigation or proceeding.

       42.     If, during a deposition, a party claims that a document being used in the

deposition (e.g., marked as an exhibit, shown to the witness, or made the subject of examination)

is subject to privilege or work-product protection, the party may at its sole election (a) allow the

document to be used in the deposition without waiver of its claim of privilege or work-product

protection or (b) instruct the witness not to answer questions concerning the document pending a

prompt resolution of any disagreement concerning the document’s privileged or work-product

protected status. If the party allows the examination concerning the document to proceed on a


                                                  28
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 29 of 34




non-waiver basis, the Parties shall sequester all copies of the purportedly-privileged or work-

product protected document. Immediately following the deposition, the Parties will commence

the procedure outlined in the preceding paragraphs to address the claim of privilege or other

protection. Until the dispute is resolved, all Parties shall treat the transcript of such deposition as

highly confidential. If the party instructs the witness not to answer questions concerning the

document, the Parties will then cooperate in promptly submitting the issue of the document’s

status to the Court.

                                            MISCELLANEOUS

       43.     To the extent any federal or state law governing the disclosure or use of Nonparty

Borrower Information (hereinafter, "Nonparty Borrower Information Law") permits disclosure of

such information pursuant to an order of a court, upon the Court's execution of this Stipulation,

this Order shall comply with that requirement. To the extent any Nonparty Borrower Information

Law requires a disclosing party to obtain a court-ordered subpoena or give notice to or obtain

consent, in any form or manner, from any person before disclosure of any Nonparty Borrower

Information, the Court finds that, in view of the protections provided for such information

disclosed in this Order, the volume of documents to be produced and the ongoing oversight of

the Court, there is good cause to excuse such requirement, and this Order shall constitute an

express direction that the disclosing party is exempted from obtaining a court-ordered subpoena

or having to notify and/or obtain consent from any person prior to the disclosure of Nonparty

Borrower Information. To the extent that any Nonparty Borrower Information Law requires that

any person be notified prior to disclosure of Nonparty Borrower Information except where such

notice is prohibited by court order, the Court directs that, in view of the protections provided for

the information disclosed in this Order, the volume of documents to be produced and the ongoing



                                                  29
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 30 of 34




oversight of the Court, the parties, including the disclosing parties, are explicitly prohibited from

providing such notice; provided, however, that this Order shall not prohibit any party from

contacting any person or entity for any other purpose. Any disclosing party may seek additional

orders from this Court that such party believes may be necessary to comply with any Nonparty

Borrower Information Law.




                                                 30
    Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 31 of 34




GRAIS & ELLSWORTH LLP                               ORRICK HERRINGTON & SUTCLIFFE
                                                    LLP

By: __s/ Vickie Reznik____________                  By:_s/ Gregory D. Beaman__________
David J. Grais, Esq.                                Richard A. Jacobsen, Esq.
dgrais@graisellsworth.com                           rjacobsen@orrick.com
Vickie Reznik, Esq.                                 John Ansbro, Esq.
vreznik@graisellsworth.com                          jansbro@orrick.com
Kathryn E. Matthews, Esq.                           Paul F. Rugani, Esq.
kmatthews@graisellsworth.com                        prugani@orrick.com
950 Third Avenue, 24th Floor                        Gregory D. Beaman, Esq.
New York, New York 10022                            gbeaman@orrick.com
(Tel.) 212-755-0100                                 51 West 52nd Street
(Fax) 212-755-0052                                  New York, New York 10019
                                                    Phone: (212) 506-5000
YETTER COLEMAN LLP
R. Paul Yetter, Esq.                                Counsel for Defendants Credit Suisse First
pyetter@yettercoleman.com                           Boston Mortgage Securities Corp., Credit
Bryce C. Callahan, Esq.                             Suisse Management LLC, and Credit Suisse
bcallahan@yettercoleman.com                         Securities (USA) LLC
811 Main Street
Suite 4100                                          MAYER BROWN LLP
Houston, Texas 77002
(Tel.) 713-632-8000                                 By:___s/ Michael O. Ware___________
(Fax) 713-632-8002                                  Michael O. Ware, Esq.
                                                    mware@mayerbrown.com
Counsel for Plaintiff the Federal Deposit           1221 Avenue of the Americas
Insurance Corporation as Receiver for               New York, New York 10020
Citizens National Bank and Receiver for             Phone: (212) 506-2500
Strategic Capital Bank
                                                    KING & SPALDING LLP
SIMPSON THACHER & BARTLETT LLP
                                                    Andrew Z. Michaelson, Esq.
                                                    amichaelson@kslaw.com
By: _s/ Linton Mann III______________               Damien Marshall, Esq.
Andrew T. Frankel, Esq.                             dmarshall@kslaw.com
afrankel@stblaw.com                                 1185 Avenue of the Americas
Linton Mann III, Esq.                               New York, NY 10036
lmann@stblaw.com                                    Phone: (212) 790-5358
425 Lexington Avenue
New York, New York 10017                            Counsel for Defendant HSBC Securities
Phone: (212) 455-2000                               (USA), Inc
Counsel for Defendants Deutsche
Bank Securities Inc., NatWest Markets
Securities Inc. (f/k/a RBS Securities Inc.),
and UBS Securities LLC

                                               31
    Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 32 of 34




SO ORDERED.

Dated: New York, New York
       February 3, 2021                                                    ,,,U.S.M.J
                                              __________________________   .




                                     32
      Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 33 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FEDERAL DEPOSIT INSURANCE CORPORATION
 AS RECEIVER FOR CITIZENS NATIONAL BANK                        No. 12 Civ. 4000 (LTS)(KNF)
 and RECEIVER FOR STRATEGIC CAPITAL BANK,

                     Plaintiff,

         v.

 BEAR STEARNS ASSET BACKED SECURITIES I
 LLC; THE BEAR STEARNS COMPANIES LLC.;
 J.P. MORGAN SECURITIES LLC.; CITICORP
 MORTGAGE SECURITIES, INC.;
 CITIMORTGAGE, INC.; CITIGROUP GLOBAL
 MARKETS INC.; CREDIT SUISSE FIRST
 BOSTON MORTGAGE SECURITIES CORP.;
 CREDIT SUISSE MANAGEMENT LLC; CREDIT
 SUISSE SECURITIES (USA) LLC; MERRILL
 LYNCH MORTGAGE INVESTORS, INC.;
 MERRILL LYNCH MORTGAGE CAPITAL INC.;
 MERRILL LYNCH, PIERCE, FENNER & SMITH
 INC.; ALLY SECURITIES, LLC; DEUTSCHE
 BANK SECURITIES INC.; HSBC SECURITIES
 (USA) INC.; RBS SECURITIES INC.; and UBS
 SECURITIES LLC,

                     Defendants.


                                        UNDERTAKING

1.   I,_____________________________, declare that:

2.   I have received a copy of the Protective Order (the “Order”) entered by the Court in Federal

     Deposit Insurance Corporation As Receiver For Citizens National Bank and Receiver for

     Strategic Capital Bank v. Bear Stearns Asset Backed Securities I LLC, et al. (the “Action”). I

     have read the Order and understand its provisions.

3. I will comply with all of the provisions of the Order. I will hold in confidence, will not

     disclose to anyone other than those persons specifically authorized by the Order, and will not
     Case 1:12-cv-04000-LTS-KNF Document 241 Filed 02/03/21 Page 34 of 34




   use for purposes other than for this Action any information designated confidential that I

   receive in this Action, except as otherwise permitted under the Order.

4. I represent that I (circle one) do/do not have any known current or prospective interests in

   any of the assets of Strategic Capital Bank or Citizens National Bank.

5. I consent to the jurisdiction of the United States District Court for the Southern District of

   New York, to resolve any issues with respect to my compliance with the Order.




Dated:_________________                       Signature _______________________________
